         Case 2:18-cv-04641-MMB Document 17 Filed 08/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JENNIFER DIXON                                     CIVIL ACTION

         v.                                         NO. 18-4641

 ABILITY RECOVERY SERVICES, LLC


       MEMORANDUM RE DISCOVERY IN AID OF JUDGMENT EXECUTION

Baylson, J.                                                                       August 2, 2021

I.     Introduction

       Plaintiff Jennifer Dixon brought this action against Defendant Ability Recovery Services,

LLC and John Does 1-25 for violations of the Fair Debt Collection Practices Act. On October

31, 2019, a default judgment was entered in favor of Plaintiff in the amount of $5,890.25, together

with post judgment interest until satisfied. A writ of execution as to Ability Recovery Services

was issued on January 21, 2020. On July 2, 2021, Plaintiff filed this Motion for Discovery in Aid

of Judgment Execution, pursuant to Rule 69. The Court will grant Plaintiff’s Motion.

II.    Discussion

       Plaintiff represents to the Court that the entire amount of the judgment is unpaid and

requests that the Court enter an order requiring Michael Confitti, President of Ability Recovery

Services, or an alternate officer to complete an attached list of questions.

       Rule 69 states, in relevant part, that “[i]n aid of the judgment or execution, the judgment

creditor or a successor in interest whose interest appears of record may obtain discovery from any

person—including the judgment debtor—as provided in these rules or by the procedure of the state

where the court is located.” Fed. R. Civ. P. 69. “Rule 69 was intended to provide the post-

judgment creditor with an efficient means of uncovering the existence of assets upon which he
            Case 2:18-cv-04641-MMB Document 17 Filed 08/02/21 Page 2 of 2




may levy to satisfy the judgment. Courts have consistently held that the scope of post-judgment

discovery is broad, enabling the post-judgment creditor to seek discovery not only of the debtor’s

current assets, but also of past financial transactions which could lead to the existence of

fraudulently concealed or fraudulently conveyed assets.” Dering v. Pitassi, No. 88-2278, 1988

WL 115806 at *1 (E.D. Pa. Oct. 27, 1988) (Ditter, J.). “The Pennsylvania Rules of Civil

Procedure specify the relevant procedures for execution on a civil judgment. As relevant here,

‘[t]he Pennsylvania rules provide that after a writ of execution is issued, the judgment holder may

serve interrogatories on the garnishee respecting property possessed by him but owned by the

judgment debtor.’” Paddick v. Butt, No. 13-374, 2018 WL 4899410 at *2 (E.D. Pa. Oct. 9, 2018)

(Strawbridge, Mag. J.) (quoting Feliciano v. Reliant Tooling Co., Ltd., 691 F.2d 653, 655 (3d Cir.

1982)).

III.      Conclusion

          The Court will grant this Motion for Discovery in Aid of Judgment Execution because

the list of questions to which Plaintiff seeks answers is properly aimed at determining Ability

Recovery Services’ assets. An appropriate Order follows.




O:\CIVIL 18\18-4641 Dixon v Ability Recovery\18cv4641 Memo Re Discovery Motion.docx




                                                               2
